54 N.J. 11 (1969)
252 A.2d 403
CONSOLIDATION COAL CO., ET AL., PLAINTIFFS-APPELLANTS,
v.
ROSCOE P. KANDLE, COMMISSIONER, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued April 22, 1969.
Decided May 8, 1969.
Mr. Theodore W. Geiser argued the cause for appellants (Messrs. Pindar, McElroy, Connell & Foley and Messrs. McLaughlin, Dawes & Abbotts, attorneys).
Mr. William J. Brennan, III argued the cause for respondents (Mr. Arthur J. Sills, Attorney General, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Appellate Division, 105 N.J. Super. 104.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.